        Case 1:19-cr-00789-PGG Document 260
                                        259 Filed 07/16/20
                                                  07/14/20 Page 1 of 1




                                  THOMAS F. DUNN
                                 ATTORNEY AT LAW
                                    225 Broadway
                                       Suite 1515
                               New York, New York 10007
                                   Tel: 212-941-9940
                                   Fax: 212-693-0090
                               Thomasdunnlaw@aol.com

By ECF
                                                              July 14, 2020

Honorable Paul G. Gardephe
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

          Re: United States v. Makkah Shabazz,                        July 16, 2020
                 19 Cr. 789 (PPG)

Dear Judge Gardephe:

      I write to request permission for my client to travel to Atlantic City, N.J. on July
  st
21 . She would return on July 23. The purpose of this travel is to have a short vacation.
Ms. Shabazz’ travel is limited to the Eastern and Southern District of New York and the
Middle District of Pennsylvania.

     Assistant U.S. Attorney Louis Pellegrino and U.S. Pretrial Officer Keyana
Pompey advised they have no objection to this request.

          Thank you for your consideration of this request.

                                                              Respectfully yours,
                                                                    /s/
                                                              Thomas F.X. Dunn

Cc: Louis Pellegrino, Esq.
   Assistant U.S. Attorney (by ECF)

       Keyana Pompey
       U.S. Pretrial Officer
       (by email)
